Citation Nr: 1540059	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  98-08 419	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) disability evaluation for the service-connected hemorrhoids.

(The issues of entitlement to service connection for sleep apnea, loss of teeth and a hiatal hernia and/or gastroesophageal reflux disorder; the issues of whether new and material evidence has been submitted that is sufficient to reopen claims of entitlement to service connection for bilateral hearing loss, a condition manifested by nausea and weight loss, a skin disorder and a condition manifested by chemical sensitivity; and the issues of entitlement to an initial evaluation in excess of 40 percent for the service-connected fibromyalgia and to an initial evaluation in excess of 10 percent for the service-connected irritable bowel syndrome (IBS) are addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from February 1984 to February 1986.  He subsequently was a member of the Army National Guard and served on active duty from December 1990 to May 1991, to include service in Southwest Asia.  The appellant also served a period of active duty for training (ACDUTRA) from March 7, 1989, to June 15, 1989.  

The appellant was originally granted service connection for hemorrhoids in a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in September 1997; he was assigned an initial noncompensable disability evaluation for the hemorrhoids.  The Veteran appealed that initial noncompensable evaluation and the Board of Veterans' Appeals (Board) denied the claim in a decision issued in February 2001.  As noted by the United States Court of Appeals for Veterans Claims (Court) in a Memorandum Decision issued in March 2006, the Veteran did not appeal the Board's February 2001 denial of a compensable rating for his hemorrhoids to the Court.  

The appellant subsequently submitted a claim for an increased rating for the service-connected hemorrhoids in March 2003.  This matter then came before the Board on appeal from the rating decision that denied the increased rating claim that was issued by the RO in April 2003.  In July 2004, the Board denied a compensable rating for the service-connected hemorrhoids.  The Veteran then appealed the Board's denial to Court.  

In a March 2006 Memorandum Decision, the Court vacated the Board's denial and remanded the issue of a compensable evaluation for the service-connected hemorrhoids for development and readjudication consistent with the directives contained therein.  The Board subsequently remanded the case for additional development in December 2006.  The case has now been returned to the Board for appellate review.

In addition to the two boxes of paper claims files, there is an electronic file associated with the appellant's various claims.  The Board has reviewed both the paper claims file and the electronic file.


FINDING OF FACT

Throughout the appeal period, the appellant's hemorrhoids have not resulted in large or thrombotic irreducible hemorrhoids manifested by excessive redundant tissue evidencing frequent recurrences; his hemorrhoids have not resulted in the development of anemia or fissures at any point during the course of this appeal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of zero percent have not been met for the appellant's hemorrhoid disability at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VA notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  

In March 2003, prior to the promulgation of the April 2003 rating action, VA sent the appellant a letter informing him of the types of evidence needed to substantiate his increased rating claim and its duty to assist him in substantiating his increased rating claim.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, as per 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  The August 2003 Statement of the Case (SOC) notified the appellant of the general formula for rating hemorrhoids, including the text of the pertinent diagnostic code.  The claim was subsequently readjudicated in Supplemental Statements of the Case (SSOCs) issued in April 2004, January 2011, March 2011, October 2012, and April 2014.  The appellant was notified of degrees of disability and effective dates for ratings in a letter issued by VA in August 2007.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his attorney has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

Furthermore, the appellant has been represented by an attorney during his appeal and currently.  Representation does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  VA communications to the claimant and his representative, the claimant's actions and communications to VA, and the representative's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  It is clear from the appellant's communications that he is cognizant as to what is required of him and of VA.  Moreover, the appellant and his attorney have not indicated there is any outstanding evidence relevant to the claim.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance in obtaining evidence would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the AOJ reviewed the claims file, including the Veteran's private and VA medical treatment records.  The claims file contains copies of Social Security Administration records and multiple written statements from the appellant and his representative.

The appellant was afforded a VA medical examination in July 2010.  A medical opinion is adequate when it is based upon consideration of prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the July 2010 examination was generated by a health care professional and the associated report reflects review of the Veteran's prior medical history and records.  The report also demonstrated objective evaluations.

The Board finds that the medical examination report is sufficiently detailed with recorded history and clinical findings.  The examiner reviewed the claims file and examined the appellant.  In addition, it is not shown that the report was in any way incorrectly prepared or that the examiner failed to address the pertinent medical criteria.  As a result, the Board finds that additional development by way of another medical examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As previously noted, the Board remanded the case for additional development in December 2006.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ obtained VA and private medical records and afforded the appellant two medical examinations.  The AOJ then reviewed all the evidence of record and readjudicated the appellant's claim.  Therefore, the Board concludes that substantial compliance with the Board's remand instructions has been achieved in this case.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (noting that a Court or Board remand confers upon a Veteran the right to substantial, but not strict, compliance with that order). 

In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the statutory duty to assist requirements and the implementing regulations and the record is thus ready for appellate review.

II.  The Merits of the Claim

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The appellant contends that the severity of his hemorrhoid disability is not reflected in the currently assigned evaluation of zero percent.  He argues that he is entitled to a compensable evaluation for his service-connected hemorrhoid disability because he has pain and itching in the anal area due to the hemorrhoids.

The appellant was afforded a VA rectal examination in April 2003.  The appellant reported that he had bleeding every day and that he used ProctoFoam ointment.  Hemoccult testing of the appellant's stool was negative.  The examiner stated that there were no fissures or ulcerations.  On physical examination, internal hemorrhoids were observed at the 7 and 9 o'clock positions, and the examiner rendered a diagnosis of internal hemorrhoids. 

Review of the appellant's VA medical treatment records reveals that the appellant has received occasional evaluations for his hemorrhoids and that treatment has consisted of suppositories and topical applications such as witch hazel.  None of the appellant's VA or private treatment records, or any other evidence of record, contain any findings that documented the appellant as having large or thrombotic, irreducible, external or internal hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  For example, an October 2003 VA treatment note indicates that the appellant denied having bright red blood in his stools or having tarry stools; he reported the same information in September 2003, and a December 2003 note states that the appellant complained of hemorrhoids and that no rectal lesions were visualized.  The clinical assessment was pruritus ani.  The report of a history and physical conducted in July 2004, states that the appellant had normal tone on rectal examination.  In February 2008, his rectal examination was normal.  In August 2009, the appellant reported anal pain but denied having rectal bleeding.  On rectal examination, the appellant had a normal anal canal.   In December 2009, the appellant reported having had an itching anus on and off for years.  He denied rectal bleeding or pain.  On physical examination, internal hemorrhoids were observed.  VA treatment records from the Augusta VA medical facility dated between February 2010 and February 2014 include just a handful of notations about hemorrhoids and none of them indicate the appellant had large or thrombotic, irreducible, external or internal hemorrhoids with excessive redundant tissue.  A December 2011 VA primary care note states that the appellant denied rectal bleeding.  In addition, there is no indication in the evidence of record that the appellant's hemoglobin levels and hematocrit values were abnormal.  For example, complete blood counts performed in January 2003, March 2007, November 2008, November 2009, and November 2011, showed that the appellant's hematocrit and hemoglobin test values were within normal limits.

The appellant underwent a VA medical examination in July 2010; the examiner reviewed the appellant's claims file and medical records.  The appellant reported that his itching discomfort in the anal area had progressed over the years.  He complained of daily itching that was relieved with Preparation H.  He denied bleeding with bowel movements as well as burning discomfort.  The examiner noted that the appellant did not use any assistive devices for the condition, that the hemorrhoids did not affect the appellant's activities of daily living and that he had not undergone any surgery for the hemorrhoids.  On physical examination, there were no visible hemorrhoids or bleeding.  Laboratory testing showed that the appellant's hematocrit was within normal limits.

The report of an April 2013 VA evaluation states that the rectal examination was normal.  The appellant denied having any active bleeding.  He complained of more intense and frequent itching, irritation and pain.  On physical examination, there were no external hemorrhoids, anal fissures or other abnormalities.  The physician who examined the appellant stated that the hemorrhoids did not impact the appellant's ability to work.

The RO has rated the appellant's hemorrhoids under Diagnostic Code 7336.  Under that Diagnostic Code, mild or moderate hemorrhoids are rated noncompensably disabling.  Large or thrombotic irreducible hemorrhoids manifested by excessive redundant tissue evidencing frequent recurrences warrant a 10 percent disability rating.  Hemorrhoids involving persistent bleeding with secondary anemia or with fissures warrant a 20 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has weighed the evidentiary value of the appellant's statements against the objective physical findings.  The Board concludes that the most probative evidence of the degree of disability is the medical evidence.  There is no medical evidence that the appellant has had large, thrombotic, or irreducible hemorrhoids manifested by excessive redundant tissue evidencing frequent recurrences at any time since 2003.  There is no clinical evidence of any persistent bleeding or any secondary anemia.  There is no clinical evidence of the existence of any fissures.  In the absence of evidence to support a finding of symptomatology equivalent to that associated with a compensable rating, the Board concludes that disability or symptoms due to the hemorrhoids are no more than moderate, and thus are non-compensable.  In short, there is no evidence of large or thrombotic hemorrhoids that were irreducible, with excessive redundant tissue, or evidence of frequent recurrences, or of persistent bleeding, secondary anemia or fissures.  

Given the foregoing findings, specifically the absence of any large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue evidencing or frequent hemorrhoidal recurrences or evidencing persistent bleeding, secondary anemia or fissures, it is the determination of the Board that the service-connected hemorrhoids are not productive of more than moderate impairment and therefore a compensable evaluation is not warranted.  Additionally, there is no suggestion in the record that the rating is not an accurate reflection of the disability experienced by the appellant.  Thus, a higher rating is not warranted.  

Notwithstanding the above discussion, an increased evaluation for the claimed disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  As there is no evidence or allegation that the appellant's hemorrhoids cause symptoms or impairment not encompassed by the schedular criteria, those criteria are not inadequate, and referral of the case for consideration of an extraschedular rating is not indicated.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges that the appellant, in advancing this appeal, believes that his claimed disability has been more severe than reflected by the currently assigned disability rating.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has carefully considered the appellant's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of the hemorrhoid symptomatology and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for that disability.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of each one of the hemorrhoid-related symptoms; however, these symptoms have not been found to be more than moderate in severity.  Furthermore, there is no objective clinical evidence of large or thrombotic irreducible hemorrhoids manifested by excessive redundant tissue evidencing frequent recurrences.  No fissures have been identified or noted in any medical examination of record, and there is no clinical evidence of any secondary anemia.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the governing diagnostic codes.  See Espiritu, supra.  

Such competent evidence concerning the nature and extent of the manifestations of the hemorrhoids has been provided by the various medical personnel who have examined the appellant during the current appeal and who have rendered pertinent findings or opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment notes) directly address the criteria under which the manifestations of the appellant's hemorrhoids have been evaluated.  

The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the hemorrhoid.  The preponderance of the most probative evidence does not support assignment of any higher rating for that disability.  The findings needed for any higher evaluation are not currently demonstrated.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As reflected in the decision above, the Board has not found variation in the clinical manifestations for the service-connected hemorrhoids at any point which would warrant the assignment of any staged rating.  See Hart v. Mansfield, supra.  Based upon the record, the Board finds that at no time during the claim/appellate period have the service-connected hemorrhoids on appeal been more disabling than as currently rated.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered as part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant is not appealing an initial rating and, while he has been assigned a 100 percent evaluation for his service-connected psychiatric disability, and while he was employed until 2013, there is no evidence of record suggesting that he was ever unemployable due to his hemorrhoids.  Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record in the context of the instant claim.  

For the foregoing reasons, the preponderance of the evidence is against the appellant's increased rating claim.  Since the preponderance of the evidence is against that increased rating claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of zero percent for the service-connected hemorrhoid disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


